THE COURT.
The appeal in this case purports to have been taken from the judgment entered in favor of the plaintiffs and from an order denying the motion of defendants for a new trial. The transcript of the record was filed in this court on July 3, 1916. Thereafter the appeal, on motion duly made, was dismissed as to the Janss Company. No brief has been filed on behalf of appellants and no appearance was made by the appealing parties at the time set for *120' oral argument. We are of the opinion that the appeal taken herein is frivolous and without merit.
The judgment- and order are affirmed. In addition to the costs incurred by them, the respondents shall have and recover from appellants the sum of $75 as damages.